IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,538



                         EX PARTE JOHNNY ADAME, Applicant



        ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. D-1-DC-09-301773-A IN THE 331ST JUDICIAL DISTRICT COURT
                       FROM TRAVIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to robbery and was

sentenced by a jury to seventy-five years’ imprisonment.

        Applicant contends that he was denied his right to appeal because appellate counsel was not

timely notified of his appointment. In support of his claim, Applicant submits affidavits from

appellate counsel and from a court administrator indicating that although appellate counsel was

timely appointed, he was not notified of his appointment until after the period for filing notice of
                                                                                                     2

appeal had passed.

       The trial court has determined that Applicant was denied his right to appeal. See Ex parte

Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. D-1-DC-09-

301773-A from the 331st Judicial District Court of Travis County. Applicant is ordered returned

to that time at which he may give a written notice of appeal so that he may then, with the aid of

counsel, obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.



Delivered: April 20, 2011
Do Not Publish